t c memo united_states tax_court alex and tonja oria petitioners v commissioner of internal revenue respondent docket no filed date steve m williard for petitioners richard t cummings for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively and accuracy-related_penalties of dollar_figure and dollar_figure for those years respectively the parties have filed a stipulation of settled issues the stipulation which we accept among other things the stipulation disposes of the deficiency in tax and accuracy- related penalty for the stipulation also provides that petitioners’ taxable_income as reported on their form_1040 u s individual_income_tax_return the form_1040 is increased by dollar_figure at the trial petitioners conceded that a dollar_figure portion of their reported bad_debt deduction of dollar_figure for was not allowable respondent agreed that petitioners would be allowed a bad_debt deduction of dollar_figure which amount intentionally is dollar_figure greater than the difference between dollar_figure and dollar_figure petitioner further agreed that the underpayment in tax resulting from the disallowed portion of the deduction dollar_figure would be subject_to the accuracy-related_penalty we accept that concession and those agreements that leaves for our disposition only the question of whether the accuracy-related_penalty applies to any or all of the underpayment in tax resulting from the stipulation that petitioners underreported their taxable_income by dollar_figure all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure findings of fact1 some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference residence at the time the petition was filed petitioners resided in houston texas medico medical services inc in petitioner husband mr oria was the president and sole shareholder of medico medical services inc medico he signed all of medico’s checks issued in and generally in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioners have filed an answering brief but they have failed therein to set forth objections to the proposed findings_of_fact made by respondent accordingly we must conclude that petitioners have conceded respondent’s proposed findings_of_fact as correct except to the extent that respondent has failed to direct us to any evidence in the record supporting those proposed findings or those findings are clearly inconsistent with either evidence in the record or petitioners’ proposed findings_of_fact see eg 118_tc_106 n affd 353_f3d_1181 10th cir performed all duties connected with its business mr oria is a college graduate with a degree in business robert a loeser robert a loeser mr loeser is a certified_public_accountant with extensive experience in preparing tax returns in date petitioners hired him to resolve an employment_tax problem and to prepare tax returns for themselves and for medico mr loeser set up medico’s general ledger the general ledger he or a member of his staff made entries in the general ledger for mr loeser prepared the form_1040 he also prepared the form_w-2 wage and tax statement issued by medico to mr oria for medico’s form_1120 u s_corporation income_tax return and medico’s quarterly employment_tax returns for the form_1040 the form_1040 was erroneous and taxable_income as reported thereon is to be increased on account of the following items checks received from medico not reported on form_1040 personal charges on american express card paid_by medico deposits of medico receipts net of payments on medico’s behalf in personal bank account golf club_dues and charges paid_by medico total dollar_figure big_number big_number big_number big_number the dollar_figure omission medico made salary payments to mr oria by check mr oria signed those checks for medico mr loeser advised mr oria that whenever on medico’s behalf he wrote a salary check to himself he should write a second check on medico’s behalf to cover applicable withholding and employment_taxes mr loeser or a member of his staff would record salary payments to mr oria in the general ledger in one of two ways generally if a corresponding tax deposit had been made the payment would be recorded as a salary expense ie debited to an account labeled officer salaries if medico lacked sufficient funds both to pay mr oria’s salary and to make the necessary tax deposit the payment would be recorded as an amount due from mr oria ie debited to an account labeled due from officer sometimes mr oria’s drawing account the amounts debited to mr oria’s drawing account were not true loans but were only classified as due from him to give cover to medico’s failure to make adequate tax deposits the expectation was that when sufficient funds became available and medico made the delinquent tax deposits the improper classification would be corrected ie the due from officer account would be credited and the officer salaries account would be debited to properly reflect all of the payments to mr oria as salary no such corrections were made however bayliwix inc bayliwix is a corporation owned by mr loeser the following are unincorporated businesses or trade names owned and used by mr loeser together with bayliwix mr loeser’s affiliates reeves consulting zarzana consulting and marketplace on the net the general ledger records numerous transactions between medico and mr loeser or one of his affiliates during the following check and account information appears with respect to one such transaction involving bayliwix inc a copy of the face of medico check no dated date payable to bayliwix in the amount of dollar_figure and signed by mr oria is attached to the pages of the ledger for the quarter ending date account no cost of labor records a payment on date by medico check no to bayliwix in the amount of dollar_figure dollar_figure greater than the amount shown on the face of medico check no account no mr oria’s drawing account is credited reduced on date in the amount of dollar_figure on account of the payment by check no to bayliwix at least one-half dozen more transactions between medico and mr loeser or one of his affiliates during share the pattern of an expense being recorded in an amount greater than the amount appearing on the associated medico check with the difference being credited to mr oria’s drawing account mr oria did not make payments to mr loeser or his affiliates during corresponding to the amounts credited to mr oria’s drawing account during that year those credits however reduced the yearend balance of mr oria’s drawing account which reduced the amount mr loeser calculated with reference to that account as salary paid to mr oria during the form_w-2 medico issued to mr oria for reported that mr oria had received wage or salary income of dollar_figure in mr oria reported that amount on the form_1040 both the forms w-2 and understated mr oria’s wage or salary income from checks issued to him by medico in the amount of dollar_figure mr loeser met or spoke with mr oria on numerous occasions and attempted to explain medico’s tax returns and general ledger to him but mr oria was not interested in mr loeser’s explanations regarding them as mumbo jumbo numbers and he made little or no attempt to understand them in response to a question from his attorney as to whether he questioned mr loeser’s plan that medico would pay mr loeser money and it would save medico taxes he answered well no i believed him for several reasons my best friend told me that it was working fine for him mr loeser is an accountant i’m not and third in all honesty i thought it was a rite of passage here i am now making seven figures and you always hear guys that make that kind of money you got all kinds of these loopholes that you can do so i said sure it makes sense to me what have we got to do his attorney then asked him what did he tell you you had to do mr oria answered well just like i said i mean he would tell me i got to pay money to his entities and we would sit down once a month once a quarter -- i’m not sure -- and he would do this math okay alex you’ve already paid yourself grand this month by paying -- your normal_tax burden that would be grand by paying bayliwix or one of those entities that he has you just -- and then i would lose him there and you know it looked like i was saving money because i was paying less than the percent or so that i was supposed to be paying the dollar_figure omission during mr oria failed to report dollar_figure of personal expenses charged on medico’s american express card and paid_by medico the dollar_figure omission during mr oria deposited receipts of medico’s totaling dollar_figure into his personal bank account those deposits were not entered in the general ledger and were not reported on medico’s federal_income_tax return mr oria paid certain expenses of medico’s from his personal bank account the excess of deposits made over expenses paid during is dollar_figure petitioners did not provide personal bank account records to mr loeser the dollar_figure omission during mr oria failed to report dollar_figure of golf club_dues and other personal expenses paid_by medico opinion sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence sec_6662 and b negligence has been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances nis family_trust v respondent concedes any basis for a sec_6662 penalty other than negligence commissioner 115_tc_523 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the accuracy-related_penalty sec_7491 in order to meet that burden the commissioner must produce sufficient evidence that it is appropriate to impose the penalty 116_tc_438 we may take a taxpayer’s concession into account in determining whether the commissioner has carried his burden see eg rogers v commissioner tcmemo_2005_248 petitioners have conceded that they understated their taxable_income on account of erroneous credits to mr oria’s drawing account resulting from fictitious payments to mr loeser or one of his affiliates mr oria’s personal expenses charged on medico’s american express card mr oria depositing medico’s receipts into his personal account and medico’s payment of mr oria’s golf club and other personal expenses petitioners’ concessions are sufficient for us to conclude that respondent has carried his burden mr oria signed all of medico’s checks issued in and he generally performed all duties connected with its business given mr oria’s business degree his experience in business and his knowledge of both medico’s and his own affairs petitioners’ tax treatment of the conceded items is not plausible mr oria failed to use the due care of a reasonable and ordinarily prudent person under like circumstances to insure that his own compensation from medico was properly accounted for and reported the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id the taxpayer bears the burden_of_proof that he had reasonable_cause and acted in good_faith with respect to the underpayment higbee v commissioner supra pincite petitioners defend against the accuracy-related_penalty on the ground that they acted with reasonable_cause and in good_faith they argue that the penalty should not apply because they relied on the advice of mr loeser a certified_public_accountant with extensive experience in preparing tax returns the general_rule is that a taxpayer has a duty to file a complete and accurate tax_return and cannot avoid that duty by placing responsibility with an agent 469_us_241 88_tc_654 in limited situations the good_faith reliance on the advice of an independent competent professional in the preparation of the tax_return can satisfy the reasonable_cause and good_faith exception united_states v boyle supra pincite 94_tc_473 however reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs all facts and circumstances must be taken into account sec_1_6664-4 income_tax regs the advice must be based upon all pertinent facts and the applicable law sec_1_6664-4 income_tax regs the advice must not be based on unreasonable factual or legal assumptions sec_1_6664-4 income_tax regs the advice cannot be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true id at the close of the trial of this case the court instructed petitioners to address on brief the particular advice from mr loeser on which they were relying to show reasonable_cause and good_faith with respect to each of the conceded items of underreported taxable_income in their briefs petitioners address only the transaction involving the fictitious payments to mr loeser or one of his affiliates and resulting in the erroneous credits to mr oria’s drawing account we assume therefore that they concede their reasonable_cause and good_faith defense with respect to the remaining conceded items of underreported taxable_income 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned petitioners concede that they underreported their taxable_income in the amount of dollar_figure by failing to report the total of the checks mr oria received from medico in that year they claim that they did so on the advice of mr loeser they do not claim that mr oria was not aware of the total of salary checks that during he had signed on behalf of and received from medico they claim that they relied on mr loeser to prepare a correct income_tax return for them mr oria was aware that medico was participating in a plan designed by mr loeser under which medico was paying mr loeser money so that mr loeser claimed mr oria could save on taxes a reasonably prudent person would not rely on an adviser having an interest in the subject of the advice 115_tc_43 affd 299_f3d_221 3d cir moreover mr oria made no attempt to understand the transactions medico was engaging in to implement mr loeser’s plan the detail of those transactions was spelled out in medico’s tax returns and the general ledger yet mr oria was uninterested in mr loeser’s explanation of those documents regarding their contents as mumbo jumbo numbers the assumption underlying the erroneous credits posted to his drawing account was either that he had paid mr loeser or one of his affiliates directly on medico’s behalf or that he had reimbursed medico which had paid mr loeser or one of his affiliates had he paid attention to mr loeser’s explanations mr oria would have realized that the factual premises relied on by mr loeser were incorrect since he had neither paid mr loeser or one of his affiliates directly nor had he reimbursed medico a taxpayer cannot stick his head in the sand while an adviser explains the basis of his advice and pop it out only to hear the favorable conclusion considering all the facts and circumstances we conclude and find that petitioners did not act with reasonable_cause and in good_faith in relying on mr loeser to prepare a correct income_tax return for them the underpayment in tax attributable to the dollar_figure in checks received from medico and not reported on the form_1040 is due to negligence and there is not reasonable_cause nor did petitioners act in good_faith with respect to that portion of the underpayment we sustain the accuracy-related_penalty determined by respondent with respect to petitioners’ underpayment_of_tax for decision will be entered under rule
